                   UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA


JACQUELYN E. UZPEN,                          Case No. 18-cv-2683 (JNE/TNL)

                       Plaintiff,

v.                                              PROTECTIVE ORDER

MESSERLI & KRAMER P.A.,

                       Defendant.


      This matter comes before the Court upon the parties’ Stipulation for

Protective Order (“Stipulation”) (ECF No. 11), seeking an order pursuant to

Fed. R. Civ. P. 26(c) that confidential information be disclosed only in

designated ways. Pursuant to the Stipulation, IT IS HEREBY ORDERED

that confidential information shall be disclosed only in the following ways:

1.    Definitions. As used in this protective order:

      (a)   “attorney” means an attorney who has appeared in this action;

      (b)   “confidential document” means a document designated as

            confidential under this protective order;

      (c)   to “destroy” electronically stored information means to delete

            from all databases, applications, and file systems so that the



                                       1
           information is not accessible without the use of specialized tools

           or techniques typically used by a forensic expert;

     (d)   “document” means information disclosed or produced in

           discovery, including at a deposition;

     (e)   “notice” or “notify” means written notice;

     (f)   “party” means a party to this action; and

     (g)   “protected document” means a document protected by a privilege

           or the work-product doctrine.

2.   Designating a Document or Deposition as Confidential.

     (a)   A party or non-party disclosing or producing a document may

           designate it as confidential if the party or non-party contends

           that it contains confidential or proprietary information.

     (b)   A party or non-party may designate a document as confidential

           by conspicuously marking each page with the word “confidential.”

     (c)   Deposition testimony may be designated as confidential:

           (1)   on the record at the deposition; or

           (2)   after the deposition, by promptly notifying the parties and

           those who were present at the deposition.

     (d)   If a witness is expected to testify as to confidential or proprietary

           information, a party or non-party may request that the witness’s

                                      2
           deposition be taken in the presence of only those persons entitled

           to receive confidential documents.

3.   Who May Receive a Confidential Document.

     (a)   A confidential document may be used only in this action.

     (b)   No person receiving a confidential document may reveal it, except

           to:

           (1)   the court and its staff;

           (2)   an attorney or an attorney’s partner, associate, or staff;

           (3)   a person shown on the face of the confidential document to

                 have authored or received it;

           (4)   a court reporter or videographer retained in connection

                 with this action;

           (5)   a party (subject to paragraph 3(c)); and

           (6)   any person who:

                 (A)   is retained to assist a party or attorney with this

                       action; and

                 (B)   signs a declaration that contains the person’s name,

                       address, employer, and title, and that is in

                       substantially this form:

                             I have read, and agree to be bound by, the
                       protective order in the case captioned Uzpen v.
                                       3
                       Messerli & Kramer P.A., No. 18-cv-2683
                       (JNE/TNL), in the United States District Court for
                       the District of Minnesota. As soon as my work in
                       connection with that action has ended, but not later
                       than 30 days after the termination of that action
                       (including any appeals), I will return or destroy any
                       confidential document that I received, any copy of or
                       excerpt from a confidential document, and any notes
                       or other document that contains information from a
                       confidential document.
                             I declare under penalty of perjury that the
                       foregoing is true and correct.

     (c)   A party may supplement the “confidential” mark (see paragraph

           2(b)) with the words “attorney’s eyes only,” in which case a

           confidential document so designated may not be revealed to

           another party.

     (d)   If a confidential document is revealed to someone not entitled to

           receive it, the parties must make reasonable efforts to retrieve it.

4.   Serving This Protective Order on a Non-Party. A party serving a

     subpoena on a non-party must simultaneously serve a copy of this

     protective order and of Local Rule 5.6.

5.   Correcting an Error in Designation. A party or non-party who

     discloses or produces a confidential document not designated as

     confidential may, within 7 days after discovering the error, provide

     notice of the error and produce a copy of the document designated as

     confidential.
                                      4
6.   Use of a Confidential Document in Court.

     (a)   Filing. This protective order does not authorize the filing of any

           document under seal. A confidential document may be filed only

           in accordance with LR 5.6. The sealing of entire pleadings,

           memoranda of law, exhibits, and the like is strongly

           discouraged. No document shall be filed under seal unless

           such document or information therein is genuinely

           confidential and/or there are compelling reasons to do so.

           Any party seeking to file a document under seal shall

           specifically review each document and the information

           therein to limit sealing only to the extent necessary. If a

           party files a confidential document with the Court, it shall

           do so in compliance with the Electronic Case Filing

           Procedures for the District of Minnesota and Local Rule

           5.6. Any joint motion made pursuant to Local Rule 5.6

           before United States Magistrate Judge Tony N. Leung

           shall conform to Exhibit A attached hereto. Counsel shall

           provide the Court with two courtesy copies of the

           unredacted documents with the redacted information

           highlighted in yellow.

                                      5
     (b)   Presentation at a hearing or trial. A party intending to present

           another party’s or a non-party’s confidential document at a

           hearing or trial must promptly notify the other party or the non-

           party so that the other party or the non-party may seek relief

           from the court.

7.   Changing a Confidential Document’s Designation.

     (a)   Document disclosed or produced by a party. A confidential

           document disclosed or produced by a party remains confidential

           unless the parties agree to change its designation or the court

           orders otherwise.

     (b)   Document produced by a non-party. A confidential document

           produced by a non-party remains confidential unless the non-

           party agrees to change its designation or the court orders

           otherwise after providing an opportunity for the non-party to be

           heard.

     (c)   Changing a designation by court order. A party who cannot

           obtain agreement to change a designation may move the court for

           an order changing the designation. If the motion affects a

           document produced by a non-party then, with respect to the

           motion, that non-party is entitled to the same notice and

                                     6
           opportunity to be heard as a party. The party or non-party who

           designated a document as confidential must show that the

           designation satisfies Fed. R. Civ. P. 26(c).

8.   Handling a Confidential Document after Termination of

     Litigation.

     (a)   Within 60 days after the termination of this action (including any

           appeals), each party must:

           (1)     return or destroy all confidential documents; and

           (2)     notify the disclosing or producing party that it has returned

                   or destroyed all confidential documents within the 60-day

                   period.

     (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy

           of any confidential document submitted to the court.

9.   Inadvertent Disclosure or Production to a Party of a Protected

     Document.

     (a)   Notice.

           (1)     A party or non-party who discovers that it has

                   inadvertently disclosed or produced a protected document

                   must promptly notify the receiving party and describe the

                   basis of the claim of privilege or protection. If the party or

                                        7
                    non-party provides such notice and description, the

                    privilege or protection is not waived.

            (2)     A party who discovers that it may have received an

                    inadvertently disclosed or produced protected document

                    must promptly notify the disclosing or producing party or

                    non-party.

      (b)   Handling of Protected Document. A party who is notified or

            discovers that it may have received a protected document must

            comply with Fed. R. Civ. P. 26(b)(5)(B).

10.   Security Precautions and Data Breaches.

      (a)   Each party must make reasonable efforts to protect the

            confidentiality of any confidential document disclosed or

            produced to that party.

      (b)   A party who learns of a breach of confidentiality must promptly

            notify the disclosing or producing party of the scope and nature of

            that breach and make reasonable efforts to remedy the breach.

11.   Survival of Obligations. The obligations imposed by this protective

      order survive the termination of this action.

12.   Prior Orders. All prior consistent orders remain in full force

      and effect.

                                         8
13.   Remedies. Failure to comply with any provision of this Order

      or any other prior consistent Order shall subject the non-

      complying party, non-complying counsel and/or the party such

      counsel represents to any and all appropriate remedies,

      sanctions and the like, including without limitation: assessment

      of costs, fines and attorneys’ fees and disbursements; waiver of

      rights to object; exclusion or limitation of witnesses, testimony,

      exhibits, and other evidence; striking of pleadings; complete or

      partial dismissal with prejudice; entry of whole or partial

      default judgment; and/or any other relief that this Court may

      from time to time deem appropriate.



Date: January    31   , 2019                  s/ Tony N. Leung
                                        Tony N. Leung
                                        United States Magistrate Judge
                                        District of Minnesota


                                        Uzpen v. Messerli & Kramer P.A.
                                        Case No. 18-cv-2683 (JNE/TNL)




                                    9
